Citation Nr: 1640208	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-39 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective vision. 

2.  Entitlement to a disability rating higher than 30 percent for service-connected glaucoma and cataracts with conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active service from October 1943 to April 1946.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A November 1946 rating decision granted the Veteran service connection for defective vision.  A May 1967 rating action severed service connection for defective vision based on clear and unmistakable error in granting service connection.  In April 2012, the Veteran submitted a claim for service connection for defective vision.  The Veteran claims that his defective vision is secondary to mustard gas exposure and/or his service-connected glaucoma and cataracts, with conjunctivitis.  

Refractive error of the eye is considered a congenital defect.  Service connection for a congenital or developmental defect is precluded by law.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, if a disability is superimposed on the congenital defect during service, the superimposed disability may be service connected.  See VAOGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The Veteran underwent a VA examination for eye disorders in February 2013; however, no opinion was provided regarding the Veteran's defective vision.  Thus, the Board finds that an addendum opinion is in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Specifically, an opinion is needed to determine whether there is evidence of additional disability due to a superimposed disease or injury and/or evidence that the Veteran's defective vision is a separate disorder caused or aggravated by his service-connected glaucoma and cataracts, with conjunctivitis.  

As the development for the claim for service connection for defective vision could have an impact on the outcome of the issue of a higher rating for glaucoma and cataracts, with conjunctivitis, as visual acuity is considered in the criteria for open-angle glaucoma, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claims for a higher rating for glaucoma and cataracts, with conjunctivitis, should be remanded as well.

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be forwarded and reviewed by the VA examiner who conducted the examination in February 2013, if available, or by another similarly qualified VA examiner to prepare an addendum to the examination of February 2013.  No examination is requested unless the examiner deems it necessary.

After a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must provide an opinion as to whether there was a superimposed disability to his defective vision, to include exposure to mustard gas.  

The examiner must also provide an opinion as to whether the Veteran's defective vision is a symptom of his service-connected glaucoma and cataracts, with conjunctivitis, or is a separate disorder that is caused or aggravated to any degree by his service-connected glaucoma and cataracts, with conjunctivitis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

